Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered September 17, 2003, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing her, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw her guilty plea, without appointing new counsel. The record establishes that defendant’s plea was voluntary and that she received effective assistance of counsel at all stages of the proceedings (see People v Ford, 86 NY2d 397, 404 [1995]). Defendant’s conclusory and meritless attacks on counsel’s performance did not create a conflict of interest requiring new counsel (see e.g. People v Cruz, 309 AD2d 508 [2003], lv denied 1 NY3d 570 [2003]; People v Senghor, 248 AD2d 299 [1998], lv denied 92 NY2d 905 [1998]; see also Hines v Miller, 318 F3d 157, 162-164 [2003], cert denied 538 US 1040 [2003]). Her claim that counsel provided inadequate advice concerning a possible suppression issue was unelaborated and unsubstantiated, and the sentencing court recalled that defendant had obtained a suppression hearing, but that she had chosen, instead, to accept a favorable plea offer. We also note that counsel did not make any statements that were adverse to his client’s position on the plea withdrawal motion. We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.